DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further review, election to subspecies to figures 2C-9D has been withdrawn. 
Applicant’s election without traverse of Species A: bobby pin, claims 1-13 in the reply filed on 07 April 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 28 October 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a bobby pin in fig. 1 and a common hair fastener in fig. 14, and because reference character “203” has been used to designate a third camouflaged hair fastener in the specification p. 8 line 5, a fourth camouflaged hair fastener in p. 8 line 16, and a fifth camouflaged hair fastener in p. 9 line 6. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113a and 113b in fig 3B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The brief description of fig. 13 on p. 5 lines 5-7 is grammatically incorrect.  
Appropriate correction is required.

Claim Objections
Claims 3-11 are objected to because of the following informalities: “fastener claim” is grammatically incorrect. A suggested correction is “fastener of claim”. Appropriate correction is required. 
Claim 13 is objected to because of the following informalities:  in line 2, “matted” is misspelled. A suggested correction is “matte”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson (U.S. No. 2,075,194 A).

    PNG
    media_image1.png
    699
    336
    media_image1.png
    Greyscale

In regards to claim 1,  Gibson discloses a camouflaged hair fastener (figs. 1, 2) comprising a body (10) having a surface (surface in annotated fig. 2) and an interior portion (interior in annotated fig. 2); a hair fastening mechanism coupled to at least one portion of the body (12, 13); and a camouflaged layer (15) coupled to the surface of the body, wherein the camouflaged layer is configured to decrease an appearance and visibility of the camouflaged hair fastener by attenuating and mitigating reflected light radiated from the surface of the body (col. 2 lines 44-49).  
In regards to claim 2, Gibson discloses a camouflaged hair fastener wherein the camouflaged layer includes an anti-reflective coating (col. 3 lines 46-50).  
In regards to claim 3, Gibson discloses a camouflaged hair fastener (figs. 1, 2) wherein the camouflaged hair fastener includes a bobby pin (col. 2 lines 30-33).
In regards to claim 4, Gibson discloses a camouflaged hair fastener (figs. 1, 2) wherein the interior portion is opaque (col. 1 lines 17-21, metals are opaque). 
2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. No. 2,075,194 A) as applied to claim 1 above, and further in view of Solomon et al (U.S. No. 2,594,230 A)
In regards to claim 5, Gibson discloses the invention substantially as claimed. Gibson fails to disclose a camouflaged hair fastener wherein the interior portion is transparent. 
However, Solomon et al discloses a  hair fastener wherein the interior portion is transparent (col. 2 lines 26-30).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Connell and teach a camouflaged hair fastener wherein the camouflaged layer is a matte layer. Doing so would allow for any portions of the hair fastener missed in the application of the surface coating to be less visible and blend into the hair.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. No. 2,075,194 A) as applied to claim 1 above, and further in view of Connell (5 Life-Changing Bobby Pin Tricks Every Girl Should Know, https://web.archive.org/web/ 20160901213739/http://stylecaster.com/beauty/bobby-pin-tricks/), and Camo Face Paint (Camo Face Paint Best Camouflage Techniques to Disappear in the Woods https://web.archive.org/web/20190422173056/https://www.carbomask.com/camo-face-paint-best-camouflage-techniques-to-disappear-in-the-woods/).
In regards to claim 6, Gibson discloses the invention substantially as claimed. Gibson fails to disclose a camouflaged hair fastener wherein an anti-glare paint is applied between the camouflaged layer and the surface of the body.  
However, Connell teaches a camouflaged hair fastener wherein a paint is applied between the camouflaged layer and the surface of the body (p.1 of attached PDF, Section 2. Customize with nail polish, Bonus tip #2). 
However, Camo Face Paint teaches that anti-glare paints aid in blending in and camouflaging what the paint is applied to (p.1 of attached PDF, section What is the Best Camouflage paragraphs 1-2, p. 2 of attached PDF, section How to Camouflage Your Face, Neck, and Hands para. 1).
Gibson and Connell and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair fasteners. Camo Face Paint is considered to be analogous to the claimed invention because it is reasonably pertinent to the problem, as it is directed to reducing visibility of an object. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Connell and Camo Face Paint and teach a camouflaged hair fastener wherein an anti-glare paint is applied between the camouflaged layer and the surface of the body. Doing so would allow the fastener to be better camouflaged in the wearer’s hair.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. No. 2,075,194 A) as applied to claim 1 above, and further in view of Connell (5 Life-Changing Bobby Pin Tricks Every Girl Should Know, https://web.archive.org/web/ 20160901213739/http://stylecaster.com/beauty/bobby-pin-tricks/).
In regards to claim 7, Gibson discloses the invention substantially as claimed. Gibson fails to disclose a camouflaged hair fastener wherein the camouflaged layer is a matte layer.
However, Connell teaches a camouflaged hair fastener wherein the camouflaged layer is a matte layer (p.1 of attached PDF, Section 2. Customize with nail polish, Bonus tip #2).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Connell and teach a camouflaged hair fastener wherein the camouflaged layer is a matte layer. Doing so would allow for the hair fastener to blend into the hair more completely (p.1 of attached PDF, Section 2. Customize with nail polish, Bonus tip #2).
In regards to claim 8, Gibson in view of Connell teaches the invention substantially as claimed. Gibson further teaches a camouflaged hair fastener wherein an anti-reflective coating is applied (col. 2 lines 37-49).  Gibson fails to teach an anti-reflective coating applied to the matte layer.  
However, Connell teaches a camouflaged hair fastener with a matte layer (p.1 of attached PDF, Section 2. Customize with nail polish, Bonus tip #2).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Connell and teach a camouflaged hair fastener wherein an anti-reflective coating is applied to the matte layer. Doing so would allow for any areas on the fastener missed by the application of the anti-reflective coating to appear matte and further blend in with the hair.
In regards to claim 9, Gibson in view of Connell teaches the invention substantially as claimed. Gibson further discloses a camouflaged hair fastener wherein the body is composed of metal (col. 1 lines 17-21).
In regards to claim 10, Gibson in view of Connell teaches the invention substantially as claimed. Gibson fails to disclose a camouflaged hair fastener wherein the matte layer is composed of metal, wood, plastic, rubber, synthetic material, composite material, or a combination thereof.  
However, Connell discloses a camouflaged hair fastener wherein the matte layer is composed of synthetic material (p.1 of attached PDF, Section 2. Customize with nail polish, Bonus tip #2).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Connell and teach a camouflaged hair fastener wherein an anti-reflective coating is applied to the matte layer. Doing so would allow for any areas on the fastener missed by the application of the anti-reflective coating to appear matte and further blend in with the hair.
In regards to claim 11, Gibson in view of Connell teaches the invention substantially as claimed. Gibson does not explicitly teach a camouflaged hair fastener wherein the camouflaged layer may include non-uniform and non-linear grooves of various amplitudes forming a dull non-reflective surface, but Gibson teaches that the wire making up the pins may be subjected to dies or rollers whereby the resultant pin surfaces are irregular (col. 3 lines 2-18), and teaches that regular, parallel grooves do not diffuse light as completely as an irregular surface (col. 3 line 68- col. 4 line 4). Furthermore, Connell teaches a matte layer (p.1 of attached PDF, Section 2. Customize with nail polish, Bonus tip #2). Thus, it would have been obvious to a person of ordinary skill in the art to try the grooves as non-uniform and non-linear at various amplitudes (or any desired amplitude) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where wherein the matte layer may include non-uniform and non-linear grooves of various amplitudes forming a dull non-reflective surface. Doing so would allow for the increased diffusion of light by the hair fastener to further reduce its visibility.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. No. 2,075,194 A) as applied to claim 1 above, and further in view of Creaseless Bobby Pin (Creaseless Bobby Pin 7pc (Black), https://mykitsch.com/products/creaseless-bobby-pin-black).

    PNG
    media_image2.png
    583
    654
    media_image2.png
    Greyscale

In regards to claim 12, Gibson fails to disclose a camouflaged hair fastener wherein the camouflaged layer includes a camouflaged sleeve.  
However, Creaseless Bobby Pin discloses a hair fastener with a sleeve (p.2 of attached PDF). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Creaseless Bobby Pin and teach a camouflaged hair fastener wherein the camouflaged layer includes a camouflaged sleeve. Doing so would allow for the wearer to remove the camouflaged layer if desired. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. No. 2,075,194 A) in view of Creaseless Bobby Pin (Creaseless Bobby Pin 7pc (Black), https://mykitsch.com/products/creaseless-bobby-pin-black) as applied to claim 12 above, and further in view of Connell (5 Life-Changing Bobby Pin Tricks Every Girl Should Know, https://web.archive.org/web/20160901213739/http://stylecaster.com/beauty/bobby-pin-tricks/).
In regards to claim 13, Gibson in view of Creaseless Bobby Pin teaches a camouflaged hair fastener with a sleeve (p.2 of attached PDF). Gibson in view of Creaseless Bobby Pin fails to teach a camouflaged hair fastener wherein the sleeve has a patterned or matted surface.
However, Connell teaches that matte topcoats can be applied to bobby pins (p.1 of attached PDF, Section 2. Customize with nail polish, Bonus tip #2). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of hair fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson in view of Creaseless Bobby Pin by the teachings of Connell and teach to teach a camouflaged hair fastener wherein the sleeve has a patterned or matted surface. Doing so would allow for the wearer to further ensure the bobby pin blends into the hair more completely (Connell, Section 2. Customize with nail polish, Bonus tip #2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772          

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772